—In an action to enforce a Texas divorce judgment, brought pursuant to CPLR 3213 as a motion for summary judgment in lieu of complaint, the defendant appeals from an order and judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated February 21, 1992, which, upon granting the motion, awarded the plaintiff $30,000, plus interest and costs.
Ordered that the order and judgment is reversed, on the law, with costs, the motion is denied, and the action is dismissed.
Since the defendant was never a domiciliary of Texas, and had no connections with that State, the Texas divorce judgment is divisible, and that portion of the judgment which directed him to pay $30,000 to the plaintiff wife should not have been afforded full faith and credit (see, Vanderbilt v Vanderbilt, 354 US 416; Estin v Estin, 334 US 541; Peterson v Goldberg, 180 AD2d 260, 262-263; Lansford v Lansford, 96 AD2d 832). Bracken, J. P., Miller, Santucci and Altman, JJ., concur.